Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Amendments made to claims 1, 12 and 21, and the cancelation of claim 17, as filed on May 11, 2021, are acknowledged.  
Applicant's arguments, see Remarks filed on May 11, 2021, with respect to amended claims 1, 12 and 21 have been fully considered and are persuasive.  The previous prior art rejections to the claims and their dependent claims, as set forth in the Office action mailed on February 11, 2021, have been withdrawn.

Reasons for Allowance
Claims 1-16 and 18-28 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office action mailed on February 11, 2021, see Applicant's arguments filed on May 11, 2021 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a method comprising: forming a gray-tone resist over a device material; and repeating the resist etch process for subsequent resist segments of the gray-tone pattern and etching subsequent device segments to form a device material pattern, the top surface of the device material pattern having a gradient; disposing a hardmask over the device material; patterning the hardmask to expose segments of the device material; and etching exposed segments of the device material to form a plurality of device structures having a variable depth corresponding to the gradient, in the context of the instant claim.  
Regarding claims 2-11 and 28, they are dependent from claim 1.
Regarding claim 12, it incorporates limitations of claim 17 that was indicated as an allowable subject matter, as set forth in the Office action mailed on February 11, 2021.
Regarding claims 13-16 and 18-20, they are dependent from claim 12.
Regarding claim 21, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office action mailed on February 11, 2021, see Applicant's arguments filed on May 11, 2021 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a method comprising: forming a gray-tone resist over the hardmask, the forming the gray-tone resist comprising: disposing a resist material over the hardmask; and developing the resist material to form a gray-tone pattern using laser ablation; and repeating the resist etch process for subsequent resist segments of the gray-tone pattern and repeating the device etch process to exposed segments of the substrate material layer to form a plurality of device structures in the substrate having a variable depth, in the context of the instant claim.  
Regarding claims 22-27, they are dependent from claim 21.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/